DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 2/8/2021.
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
With regard to the arguments directed towards the 112 rejections on pages 7-9,
The previous 112 rejections are withdrawn in view of applicant’s arguments and/or amendments.
With regard to the arguments on pages 9-12 and to the declaration,
As to the applicability of US 2017/0097394 and US 2017/0097382,
The Examiner acknowledges the declaration of attribution under 1.130(a) and any arguments pertaining to this declaration, but the Examiner respectfully notes that the declaration does not remove the above noted references. Applicant states that the relevant disclosure of these references was made by Mr. Bickford, and that the subject matter of the references relevant to the pending claims was obtained by Mr. Bickford.  As such, applicant is asserting that the relevant disclosure of these references was the work of Mr. Bickford.  While the Examiner acknowledges this assertion, MPEP 2155.01 explains that more than just an assertion is required.  This section states “Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) 
Applicant has not accompanied the above assertion with a reasonable explanation of the presence of the additional authors, and applicant does not provide any context, explanation or evidence to support that assertion and is therefore insufficient to show that the relied-upon subject matter was the inventor’s own work. As such, the declaration is acknowledged, but it does not overcome the above noted references.  
As to the arguments against Qiao et al. (Qiao) (CN 205620559),
On pages 10-11, applicant argues that Qiao does not disclose any operations that are allegedly performed by the gradient measurement system at the cited sections, and that the reference fails to disclose or suggest determining a magnetic field gradient of the received magnetic field based the first and second measurements from the first and second torsionally operated MEMS electromagnetic field sensors.  The Examiner respectfully disagrees.  Qiao explains that the purpose of the instant device is to provide a magnetic gradiometer which can solve the defects of consistency of the gradiometer equipment, the real-time measurement, the accuracy of the measurement distance and the like on lines 45-8 of page 2.   Qiao further distinguishes the actual magnetic sensing device (magnetic probes) from the electronic circuit system of Figure 5 (see lines 106-115).  As such, it is the electronic circuit system that is .  
Claim Objections
Claims 1, 15, and 17 are objected to because of the following informalities:  
As to Claims 1, 15, and 17,
The phrase “based the first” on lines 9-10 of claim 1, lines 9-10 of claim 15, and line 12 of claim 17 appears to contain a typographical issue.  It is suggested to state “based on the first.” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (Qiao) (CN 205620559) in view of Bickford et al. (Bickford) (US 2017/0097394).
Note: the cited pages and lines for Qiao come from the provided English machine translation.
As to Claims 1, 2, 4, 5, 6, 7, 8, 9, 
Qiao discloses a magnetic gradiometer comprising: a first operated microelectromechanical systems (MEMS) magnetic sensor (one of sensors (2))  having a first read-out configured to provide a first measurement of a received magnetic field (Figure 2), (Page 3, Lines 106-117); a second operated MEMS magnetic sensor (a second of sensors (2)) coupled to the first operated MEMS magnetic sensor and having a second read-out configured to provide a second measurement of the received magnetic field (Figure 2), (Page 3, Lines 106-117); and control electronics (3) coupled to the first and second operated MEMS magnetic sensors and configured to determine a magnetic field gradient of the received magnetic field based the first and second measurements from the first and second operated MEMS electromagnetic sensors (Figure 2), (Page 3, Lines 110-115).
Qiao does not disclose the first and second microelectromechanical systems (MEMS) magnetic sensors are first and second torsionally operated microelectromechanical systems (MEMS) magnetic sensors having a capacitive read-out, each of the first and second torsionally operated MEMS magnetic sensors includes: a proof-mass; a magnetic dipole source coupled to the proof mass; a substrate having a substrate offset space defined therein, wherein the proof-mass is suspended above the substrate offset space; and a first sense electrode disposed on the substrate within the substrate offset space and positioned proximate the proof-mass, the first sense electrode being configured to measure a change in capacitance relative to the proof mass from torsional movement of the proof-mass in response to the received magnetic field at the magnetic dipole source, each of the first and second torsionally operated MEMS magnetic sensors further includes a second sense electrode disposed on the substrate, and wherein the first sense electrode and the second sense electrode are configured to provide a differential capacitance measurement based on the change in capacitance from the torsional movement of the 
Bickford discloses a magnetic sensor operating as a torsionally operated microelectromechanical systems (MEMS) magnetic sensor having a capacitive read-out configured to provide a measurement of a received magnetic field (Paragraphs [0029], [0046], [0048],[0077],[0078]), (Figures 1,7,8), the magnetic sensor operated MEMS magnetic sensors includes: a proof-mass (702) or (802); a magnetic dipole source coupled to the proof mass (Paragraphs [0077],[0079]); a substrate (710) or (816) having a substrate offset space ( all of the space in substrate (710) or (820) defined therein (Figures 7,8), wherein the proof-mass is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao to include using a magnetic sensor operating as a torsionally operated microelectromechanical systems (MEMS) magnetic sensor having a capacitive read-out configured to provide a measurement of a received magnetic field for each of the MEMS magnetic sensors to therefore include  the first and second microelectromechanical systems (MEMS) magnetic sensors are first and second torsionally operated microelectromechanical systems (MEMS) magnetic sensors having a capacitive read-out, each of the first and second torsionally operated MEMS magnetic sensors includes: a proof-mass; a magnetic dipole source coupled to the proof mass; a substrate having a substrate offset space defined therein, wherein the proof-mass is suspended above the substrate offset space; and a first sense electrode disposed on the substrate within the substrate offset space and positioned proximate the proof-mass, the 
(Note Figure 8 of Bickford does not describe the comb drives or use to sense a magnetic field, but such a figure includes the details of the comb drive and sensing mechanism per paragraph [0024], and because, in light of the instant application’s Figure 1, these elements must be included in Bickford.)
As to Claim 3,
Qiao does not disclose wherein each of the first and second torsionally operated MEMS magnetic sensors further includes a counterbalance coupled to the proof-mass, wherein the magnetic dipole source is coupled to a first surface of the proof-mass and the counterbalance is coupled to a second surface of the proof-mass distal the magnetic dipole source.
Bickford discloses wherein a magnetic torsionally operated MEMS magnetic sensors further includes a counterbalance coupled to the proof-mass (Figure 2 / note (104),(132),(124),(136),(138),(106), wherein the magnetic dipole source is coupled to a first surface of the proof-mass and the counterbalance is coupled to a second surface of the proof-mass distal the magnetic dipole source (Figure 1), (Paragraphs [0042], [0044] / note the supports 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao to include a counter balance system for each MEMS magnetic sensor, and to therefore include each of the first and second torsionally operated MEMS magnetic sensors further includes a counterbalance coupled to the proof-mass, wherein the magnetic dipole source is coupled to a first surface of the proof-mass and the counterbalance is coupled to a second surface of the proof-mass distal the magnetic dipole source given the above disclosure and teaching of Bickford in order to advantageously dampen forces and losses (Paragraphs [0042],[0044]), and thus minimize any unwanted movement of the proof-mass that can negatively impact the sensitivity of the device.
As to Claim 10,
Qiao in view of Bickford discloses a circuit board (1) that electrically couples the first torsionally operated MEMS magnetic sensor to the second torsionally operated MEMS magnetic sensor, wherein the control electronics is formed on the circuit board (Figure 2 / note part of the control electronics is formed on the board (1) in that the control wiring is on the board. Applicant does not require all of the electronics or any specific part of the electronics to be on the board).
As to Claims 11-14,
Qiao does not disclose a reference structure that magnetically couples the first torsionally operated MEMS magnetic sensor to the second torsionally operated MEMS magnetic sensor, a plurality of magnets that produce at least one reference magnetic field configured to mutually align the first and second torsionally operated MEMS magnetic sensors to a common vector such that their magnetic moments are aligned, a high permeability shunt that couples together the first 
Bickford discloses a reference structure that includes a reference magnet connected to the proof mass and first sensor (Paragraph [0074] / note one of the separated sources can be the reference structure or Paragraph [0077] / note the plural proof mass portions, each with their own magnet, and that the reference structure can be one of the proof mass portions), a plurality of reference magnets that produce at least one reference magnetic field configured to mutually align the first and second torsionally operated MEMS magnetic sensors to a common vector such that their magnetic moments are aligned (Paragraph [0077] / note the reference magnets can be the magnets on three of the proof mass portions, and that the magnetic fields of these magnets must influence each other magnetically and are reasonably capable of aligning their magnetic moments), a high permeability shunt (field concentrator),(118)  (Figure 1), the high permeability shunt includes a soft ferrite cage (118) configured to provide shielding for the control electronics (Paragraph [0010]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao to include using a magnetic sensor operating as a torsionally operated microelectromechanical systems (MEMS) magnetic sensor having a capacitive read-out configured to provide a measurement of a received magnetic field for each of the MEMS magnetic sensors to therefore include a reference structure that magnetically couples the first torsionally operated MEMS magnetic sensor to the second torsionally operated MEMS magnetic sensor, a plurality of magnets that produce at least one reference magnetic field configured to mutually align the first and second torsionally operated MEMS magnetic sensors to a common 
(Note: In the combination the field concentrator for each sensor must couple together the first and second torsionally operated MEMS magnetic sensors and the reference magnets because it will concentrate the magnetic fields as the proof-masses / proof mass portions).
As to Claim 17,
Qiao discloses An integrated electromagnetic gradiometer array comprising: at least two magnetic gradiometers, each gradiometer comprising: a first operated microelectromechanical systems (MEMS) magnetic sensor (one of sensors (2))  having a first read-out configured to provide a first measurement of a received magnetic field (Figure 2), (Page 3, Lines 106-117); a second operated MEMS magnetic sensor (a second of sensors (2)) coupled to the first operated MEMS magnetic sensor and having a second read-out configured to provide a second 
Qiao does not disclose the first and second microelectromechanical systems (MEMS) magnetic sensors are first and second torsionally operated microelectromechanical systems (MEMS) magnetic sensors having a capacitive read-out.
Bickford discloses a magnetic sensor operating as a torsionally operated microelectromechanical systems (MEMS) magnetic sensor having a capacitive read-out configured to provide a measurement of a received magnetic field (Paragraphs [0029], [0046], [0048],[0078]), (Figures 1,8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao to include using a magnetic sensor operating as a torsionally operated microelectromechanical systems (MEMS) magnetic sensor having a capacitive read-out configured to provide a measurement of a received magnetic field for each of the MEMS magnetic sensors to therefore include  the first and second microelectromechanical systems (MEMS) magnetic sensors are first and second torsionally operated microelectromechanical systems (MEMS) magnetic sensors having a capacitive read-out given the above disclosure and teaching of Bickford in order to advantageously utilize a magnetic sensor configuration for each sensor that provides an improved detector which enhances the ability to measure small fields emitted by equipment or natural processes while operating in the large background magnetic field of the Earth (Paragraph [0003], and to utilize a magnetic sensor configuration that provides 
Qiao discloses the use of four magnetic sensors (2), and that while Qiao may describe the entire system as a magnetic gradiometer, the device can reasonably be considered to include two gradiometers as the combination of two of the sensors can be considered a single gradiometer. As such, as best understood, Qiao discloses two magnetic gradiometers.  
However, to the extent that Qiao does not disclose two magnetic gradiometers, the Examiner notes that the only difference between the above combination and claim 17 is that there two of each feature noted above.  To that extent, the Examiner respectfully notes that It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao in view of Bickford to duplicate the exact above sensor configuration, and therefore disclose two gradiometers including all of the above noted features in order to advantageously provide for redundant magnetic sensor in case one of the gradiometers fails and thus allow for continued sensing when continued sensing is critical feature (see MPEP 2144.04(VI)(B)).
Claims 15 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (Chi) (US 2014/0375338) in view of Bickford et al. (Bickford2) (US 2017/0097382).
As to Claims 15 and 16,
Chi discloses an electric field gradiometer comprising: a first electric field sensor (electrode 42) having a read-out configured to provide a first measurement of a received electric field (Paragraphs [0044],[0045]); a second electric field sensor (44) and configured to provide a 
Chi does not disclose the electric field sensors are torsionally operated microelectromechanical systems (MEMS) device and therefore does not disclose an electric field gradiometer comprising: a first torsionally operated microelectromechanical systems (MEMS) electric field sensor having a first capacitive read-out configured to provide a first measurement of a received electric field; a second torsionally operated MEMS electric field sensor coupled to the first torsionally operated MEMS electric field sensor and having a second capacitive read-out configured to provide a second measurement of the received electric field; and control electronics coupled to the first and second torsionally operated MEMS electric field sensors and configured to determine an electric field gradient of the received electric field based the first and second measurements from the first and second torsionally operated MEMS electric field sensors, a plurality of electric field generators that produces at least one reference field configured to mutually align the first and second torsionally operated MEMS electric field sensors to a common vector such that their electric dipole moments are aligned.
Bickford2 discloses an electric field sensors this torsionally operated microelectromechanical systems (MEMS) device (Paragraphs [0038], [0046]), the torsionally operated microelectromechanical systems (MEMS) electric field sensor having a capacitive read-out configured to provide a measurement of a received electric field (Paragraph [0049]), a plurality of electric field generators that produces at least one reference field configured to mutually align the first and second torsionally operated MEMS electric field sensors to a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Chi to include replacing each of the electrode electric field sensors with a torsionally operated microelectromechanical systems (MEMS) device to therefore disclose the electric field sensors are torsionally operated microelectromechanical systems (MEMS) device and therefore does not disclose an electric field gradiometer comprising: a first torsionally operated microelectromechanical systems (MEMS) electric field sensor having a first capacitive read-out configured to provide a first measurement of a received electric field; a second torsionally operated MEMS electric field sensor coupled to the first torsionally operated MEMS electric field sensor and having a second capacitive read-out configured to provide a second measurement of the received electric field; and control electronics coupled to the first and second torsionally operated MEMS electric field sensors and configured to determine an electric field gradient of the received electric field based the first and second measurements from the first and second torsionally operated MEMS electric field sensors, at least one electric field generator that produces a reference field configured to mutually align the first and second torsionally operated MEMS electric field sensors to a common vector such that their electric dipole moments are aligned given the above disclosure and teaching of Bickford2 in order to advantageously  utilize an electric field sensor configuration for each sensor that provides an improved detector which enhances the ability to measure small fields emitted by equipment or natural processes (Paragraph [0004], and to utilize an electric field sensor configuration that provides for an improved electric field detector capable of observing weak magnetic fields (Paragraph [0005]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (Qiao) (CN 205620559) in view of Bickford et al. (Bickford) (US 2017/0097394) as applied to claim 17 and in further view of Chi et al. (Chi) (US 2014/0375338) and Bickford et al. (Bickford2) (US 2017/0097382).
As to Claim 18,
Qiao in view of Bickford does not disclose at least one electric field gradiometer, the at least one electric field gradiometer including: a first torsionally operated MEMS electric field sensor having a first electric field capacitive read-out configured to provide a first measurement of a received electric field; a second torsionally operated MEMS electric field sensor coupled to the first torsionally operated MEMS electric field sensor and having a second electric field capacitive read-out configured to provide a second measurement of the received electric field; and electric field sensor control electronics coupled to the first and second torsionally operated MEMS electric field sensors and configured to determine an electric field gradient of the received electric field based the first and second measurements from the first and second torsionally operated MEMS electric field sensors.
Chi discloses at least one electric field gradiometer comprising: a first electric field sensor (electrode 42) having a read-out configured to provide a first measurement of a received electric field (Paragraphs [0044],[0045]); a second electric field sensor (44) and configured to provide a second measurement of the received electric field (Paragraphs [0044],[0045]); and control electronics (87) coupled to the first and second electric field sensors and configured to determine an electric field gradient of the received electric field based the first and second measurements from the first and second electric field sensors (Paragraphs [0044],[0045]), (Figure 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao in view of Bickford to include n electric field gradiometer comprising: a first electric field sensor  having a first read-out configured to provide a first measurement of a received electric field; a second electric field sensor having a second read-out and configured to provide a second measurement of the received electric field, and control electronics coupled to the first and second electric field sensors and configured to determine an electric field gradient of the received electric field based the first and second measurements from the first and second electric field sensors as taught by Chi in order to advantageously add the ability to measure and enable measurement of the local spatial electric field (Paragraph [0044]) and provides this measurement using a measurement structure that eliminates input leakage, drift, and current noise (Paragraph [0012]), and that allows for ultra-high input impedance that is suitable for sensing electric fields (Paragraph [0009]).
Bickford2 discloses an electric field sensors this torsionally operated microelectromechanical systems (MEMS) device (Paragraphs [0038], [0046]), the torsionally operated microelectromechanical systems (MEMS) electric field sensor having a capacitive read-out configured to provide a measurement of a received electric field (Paragraph [0049]), at least one electric field generator that produces a reference field configured to mutually align the first and second torsionally operated MEMS electric field sensors to a common vector such that their electric dipole moments are aligned (Paragraph [0075] / note that one of separated sources can be considered the reference field generator, and such a generator is capable of aligning the vectors as claimed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao in view of Bickford and Chi to include replacing each of the electrode .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (Qiao) (CN 205620559) in view of Bickford et al. (Bickford) (US 2017/0097394) as applied to claim 17 and in further view of Bickford et al. (Bickford2) (US 2017/0097382).
As to Claim 19,
Qiao in view of Bickford does not disclose at least one torsionally operated MEMS electric field sensor having a first electric field capacitive read-out configured to provide measurements of a received electric field.
Bickford2 discloses at least one torsionally operated MEMS electric field sensor having an electric field capacitive read-out configured to provide measurements of a received electric field (Paragraphs [0038], [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao in view of Bickford to include at least one torsionally operated MEMS electric field sensor having an electric field capacitive read-out configured to provide measurements of a received electric field as taught by Bickford2 in order to advantageously add the ability to measure electric fields and perform this function utilizing an electric field sensor configuration that provides an improved detector which enhances the ability to measure small fields emitted by equipment or natural processes (Paragraph [0004], and to utilize an electric field sensor configuration that provides for an improved electric field detector capable of observing weak magnetic fields (Paragraph [0005]).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to Claim 20,
The primary reason for the allowance of claim 20 is the inclusion of at least one additional torsionally operated MEMS magnetic sensor having a third magnetic field capacitive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858